Title: To Benjamin Franklin from John Holker, 31 December 1783
From: Holker, John
To: Franklin, Benjamin


          
            Most Worthe friend
            Rouen 31 of Decbr 1783
          
          I have not words to express, the Pleaseur I had in Receving your very kind leter, which you was so good as to send me by

Mr. Lamot, for allthoug I have not seen you for this lage(?) Past, my heart warms when ever I here your Naime mensiend, as does my wife, for She Loves you sincearly. Could wee but have the Pleaseur to Injoy you here, was it but for a few days, it woud make us very happey, you know you promisd us this favor before you quit the Country, & wee air in hopes youl keep your word.
          I see somtime past a Relation of David Hartleys, & I praid him to tell him, that youd give him the meeting here in the Spring; If he excepts of the offer I hope youl not faile him, and wee shall strive to make you bouth satisfied with your visit. You have now accomplished all you wanted, & wished for; which does you an Eternel honour, & Really it is heigh time you Injoy your Self, could the wishes of my Wife & me Contribut to your future happeness no one should be more so, which is the Sentements of your Sincear friend My Dr. Sir your Most Obedt & affectionet humble sert
          
            J Holker
          
          
            PS Our best Complements attend your Son from my wife & Dougter Inlaw, who where very Sencible as well as my Self for his Kind Rememberance, I found the wheels you Mension on Board of an English Vessel, and Claimed by Mr. Garvey your Consil here, who will forward them by the fert occasion by water, but I am affread youl think it long as the Rever wont be Navegable so soon
          
         
          Notation: Holker Rouen 31. Decr. 1783—
        